Title: To Thomas Jefferson from Charles Willson Peale, 23 September 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Museum Sepr. 23d. 1804.
               
               Your letter of the 15th. also the Model I have received—and I doubt not by clamping the boards with pieces 3 Inches wide, to prevent the warping, which boards will ever do if pieces are put one on the other with the grain in opposite directions—and provided the joints are made without the least shake, That such a Machine may be made very useful to travelers—several of whom visiting the Museum and on seeing my Polygraphs made objections to the size of them.
               I will as soon as the present work is done, have a Polygraph made after your Model, and let you know the result.    I have just received a letter from Mr. Hawkins, who informs me that he is now in a fair way of doing well with the Manufactury of Polygraphs. He has sent me one No. 50. which he says will scarcely admit of improvement—In a few days I shall get a sight of it, and after examining it, very probably I shall find something in it worthy to communicate to you. He has sent some Inkholders, and will supply me with more by other Vessels.
               I am much obliged to you for the permission of Publication of the Paragraph of your Letter approving the invention of the Polygraph, & will avail myself with the aid of it, when I can do it delicately, and when I have seen what further improvements can be made in the Manufactory of them. We have lately made some Pen-bars much lighter than that to your Polygraph—the Pen casses are also smaller—I would rather irr on the side of strength, where it is necessary to truth—but all superfluous weight ought to be avoided—
               Mr. Hawkins writes me that his Machines are without Drawers, and what is very satisfactory, Mr. Brunel having called on him & after examining the Polygraph, declared that the one he invented is no longer of any use, & has said the same to the Artist who had given him £1200 for the invention Which Cabinet Maker is now manufactoring those of Mr. Hawkin’s Invention, and wholy laid aside the manufactory of Mr. Brunels. Mr. Hawkins says “that he has now began at the right end, with respect to the sale of them, having sold 4 to a Lord, one to a Secretary of State, one to the Swedish Embasidor & one to the American Embasidor, one to the board of Agriculture, two to go to Rusia, one to go to the West Indea’s, one to Govr. Penn so called &c &c”    He has also sent me drawings of sundry Tools and his manner of using them—and as we promise a continued correspondence, I expect to be a gainer by his fruitful invention.
               Dr Sir Accept my respects and believe me your friend
               
                  
                     C W Peale
                  
               
            